Citation Nr: 0428244	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  99-07 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
dysthymic disorder with posttraumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for service-connected 
scars, shell fragment wound, left face, head and eyelid with 
trichiasis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and C. G.


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1966 to 
September 1968.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 1998, a 
statement of the case was issued in November 1998, and a 
substantive appeal was received in April 1999.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002).  The veteran and C. G. testified 
before a RO hearing in June 2001.

The veteran's service-connected dysthymic disorder with PTSD 
was rated as 10 percent disabling when the appeal began.  
However, by rating decision August 2001, the disability was 
increased to 50 percent effective April 30, 1998, the date of 
claim.

The appeal also initially included the issues of whether new 
and material evidence had been received to reopen claims of 
service connection for bilateral hearing loss and for 
tinnitus.  By a March 2004 rating decision, service 
connection for these disabilities was granted.  That action 
constituted a full grant of benefits, and those issues are 
therefore no longer in appellate status.


FINDINGS OF FACT

1.  The veteran's service-connected dysthymic disorder with 
PTSD more nearly approximates occupational and social 
impairment, with deficiencies in most areas, such as work and 
interpersonal relationships due to such symptoms as:  
suicidal ideation, depression, anxiety, sleep disturbance and 
his severe isolation.   

2.  The veteran's service-connected scars, shell fragment 
wound, left face, head and eyelid with trichiasis is 
manifested by slight indentation of eyebrow, tenderness and 
pain on left temple scar and eyelashes turning inward causing 
infection.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 70 percent, but no higher, for the veteran's service-
connected dysthymic disorder with posttraumatic stress 
disorder (PTSD) have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
9434, 9411 (2004). 

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent under Diagnostic Code 7800 for the 
veteran's service-connected scars, shell fragment wound, left 
face, head and eyelid have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 7800 (2004). 

3.  The criteria for entitlement to a separate disability 
evaluation of 10 percent, but no higher, for the veteran's 
service-connected left eyelid trichiasis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 6021 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the July 2001 
and September 2003 RO letters have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, in the RO letters the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

In this case, the RO's decision to deny the claim in August 
1998 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the July 2001 and September 
2003 RO letters regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  The veteran has 
several VA examinations, while his claim was on appeal, 
indicating that he was able to continue to submit evidence.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records and VA examinations.  Since the appellant was 
afforded VA examinations in connection with his claims, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal. Under these circumstances of this particular case, no 
further action is necessary to assist the appellant with 
these issues. 

Criteria and Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected dysthymic disorder with 
PTSD and scars, shell fragment wound, left face, head and 
eyelid with trichiasis warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  



Dysthymic disorder with PTSD

The veteran's service-connected dysthymic disorder with PTSD 
has been rated by the RO under the provisions of Diagnostic 
Codes 9411 and 9434.  Under these regulatory provisions, a 
rating of 50 percent is warranted where occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is warranted where occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A rating of 100 percent is warranted with total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002). 

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 41-50 
score indicates "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning . . 
. ."  A 31-40 score indicates "some impairment in reality 
testing or communication . . . OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood . . . ."  A 21-30 rating indicates 
"behavior is considerably influenced by delusions or 
hallucinations OR serious impairment in communication or 
judgment . . . OR inability to function in almost all 
areas."  

Social Security Administration file records a November 1998 
psychiatric examination where the veteran reported minimal 
social and daily activities with recent memory deficit.  The 
veteran indicated that he was "withdrawn from people and 
easy to get depressed."  The assessment showed he related 
poorly with others, became angry easily, had low energy, and 
poor capacities in many work related activities.  At the 
examination the veteran showed poor concentration and 
appeared to be in a trance.  The examiner diagnosed the 
veteran with cognitive disorder and chronic PTSD.

The veteran received a VA mental health examination in July 
2001.  The veteran was prescribed Nefazone and BuSpar for his 
mental disability which have been somewhat helpful for some 
of his symptoms.  The veteran reported having psychiatric 
symptoms on a daily basis.  It was noted that he is almost 
totally withdrawn from human contact, except for some contact 
with his brother.  The veteran has not worked for several 
years.  The veteran stated that he believes his unemployment 
is a result of his psychiatric disability and the examiner 
noted that the evidence indicated that this is true.  The 
veteran stated that he is always afraid that he might hurt 
someone and he becomes upset, embarrassed, and frustrated 
when interacting with other people.  The veteran stated that 
he is extremely uncomfortable around others, particularly 
larger groups or people not well known.  He becomes very 
anxious, shook up and tends to make many mental mistakes in 
these situations.    

Upon examination the examiner found that the veteran's 
symptoms fit the dysthmyic disorder but his symptoms went 
beyond the diagnosis and also fit the diagnostic criteria for 
chronic PTSD.  The examiner found that the veteran did not 
suffer from delusions, hallucinations or paranoia.  His 
thought processes were logical and goal-oriented.  The 
veteran became easily embarrassed and anxious during 
communication, and developed a moderately severe stutter when 
he is under stress.  The examiner found that the stutter 
further compounds the veteran's embarrassment and tends to 
socially isolate, but does not significantly interfere with 
his ability to communicate under a relaxed unhurried 
situation.  The examiner found that the veteran had so 
thoroughly isolated himself after discharge from active 
service that he has not had any opportunity to get into 
trouble with inappropriate behavior.  After discharge he 
drank increasingly but has not been drinking for the past 10 
years.  The veteran stated that he has had very common and 
frequent suicide thoughts since his discharge, however, he 
has never acted on them which he attributes to his son.  The 
examiner found that despite the veteran's severe illness, he 
is able to wash and dress himself.  The veteran noted a 
significant impairment of short-term memory both under stress 
and not under stress.  He leaves a room and forgets the 
reason he left.  

The veteran reported that he checked and rechecked locks, 
windows and appliance chords as a sign of obsessive behavior.  
The veteran also reported that he can get stuck on certain 
thoughts in his head which can occur with his flashback or 
memories of trauma in-service.  The veteran reported having 
no panic attacks.  The examiner found notable chronic 
generalized anxiety as well as chronic depressed mood.  The 
veteran stated that he believed his basic training and 
wartime activites turned him into a "savage" which caused 
him to severely isolate himself after discharge.  The veteran 
stated that his parents felt that he had changed and became 
bad, but he was unable to explain what had changed.  The 
veteran stated that at least five to six nights per week his 
sleep is significantly disturbed.  The veteran does not have 
any daytime activities but if he had them they would be 
interfered with because of sleep patterns.  The veteran also 
reported that he can not be touched while he is asleep 
because he is liable to wake violently with much thrashing 
and possibly hurting others.  The veteran has had four failed 
marriages which he attributes to his illness.  The examiner 
found that the veteran had little means of support, no social 
contacts, and very few activities.  The examiner assigned the 
veteran a GAF score of 32 with 35 for the past year.        

Treatment records from Central Texas Health Care System show 
mental health treatment in December 2002.  The treatment 
recorded that the veteran was on Nefazodone for depression.  
The Nurse Specialist noted that the veteran's speech was 
lucid and coherent.  No paranoia, delusion, or thought 
disorganization was exhibited.  The veteran reported having 
good and bad nights for sleeping with occasional nightmares.  
The veteran was found to be friendly and cooperative and 
functioning at a fairly high level.  The treatment records 
were negative for any additional findings of mental health 
treatment.   

It is clear from the record that the veteran suffers from 
significant chronic PTSD and depression.  The symptoms of 
mental illness when taken as a whole more appropriately fit 
the 70 percent rating.  The GAF score of 32 or 35 anticipates 
major impairment in several areas and this is evidenced by 
the veteran's almost total isolation.  The veteran suffers 
from occupational and social impairment with deficiencies in 
most areas.  The veteran has virtually no human contact 
except with his brother and perhaps his son.  The veteran has 
been unemployed for several years which the examiner noted 
was likely the result of his mental disability.  The veteran 
has no daily activities or social events.  The veteran is 
unable to maintain and establish effective relationships.  
The veteran's speech is logical but often anxious and he 
stutters.  The veteran has constant thoughts of suicide.  The 
veteran reports almost every night sleep is disturbed and he 
can become violent if touched when sleeping.  The veteran 
reports having nightmares.  The veteran has trouble 
communicating with groups and people he does not know and can 
become frustrated, irritated and embarrassed.  The veteran 
can be anxious around others but also has significant 
depression.  The Board views the above symptoms as more 
nearly approximating the criteria listed for a 70 percent 
rating.

However, the preponderance of the evidence is against a 
finding that the criteria for the next higher rating of 100 
percent have been met.  The evidence shows that the veteran 
does not suffer from delusions or hallucinations.  The 
veteran is able to maintain personal hygiene.  The veteran 
complains of some minor short-term memory loss but is not 
disoriented as to time or place and has not lost the memory 
of his own name or the names of his friends and relatives.  
There is no gross impairment in thought processes or 
communication as his thought process is logical and coherent 
and he can communicate effectively.  The veteran does not 
exhibit grossly inappropriate behavior.  The veteran is not 
in persistent danger of hurting self or others despite his 
suicidal ideation.                   

Scars, shell fragment wound, left face, head and eyelid with 
trichiasis

The veteran's service-connected scars, shell fragment wound, 
left face, head and eyelid with trichiasis has been rated by 
the RO under the provisions of Diagnostic Code 7800 for 
scars.  The Board notes that by regulatory amendment 
effective August 30, 2002, changes were made to the schedular 
criteria for rating diseases of the skin. See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  Under the old version of Code 
7800 for disfiguring head, face, or neck scars, a rating of 0 
percent is warranted with slight disfigurement.  A 10 percent 
rating is warranted with moderate disfigurement.  A 30 
percent rating is warranted with severe disfigurement, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.     

Under the new version of Code 7800 for disfigurement of the 
head, face, or neck, a rating of 10 percent is warranted with 
one characteristic of disfigurement.  A rating of 30 percent 
is warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  The new criteria include a 
list of eight characteristics of disfigurement of the head, 
face, and neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).   

The veteran is currently rated at 10 percent for a moderate 
deformity under the old criteria.  This original rating 
decision granting service connection for the veteran's scars 
in January 1969 found moderate disfigurement from the scars 
based upon photographs.  

The most recent VA examination in July 2001 found the 
presence of three scars as a result of shrapnel fragment 
wounds.  One scar in the left temple, one in left upper 
eyelid, and one on the left side of the mouth.  The scar over 
the left temple is tender to touch and the veteran claimed 
that he has headaches over the left temple since the wound.  
The scar over the left upper eyelid left a small indentation 
irregularity on the border of the left upper eyelid and 
trichiasis.  The scar over the left temple is a macular 
rounded about 0.5 cm in diameter on the left temple and 1/2 
inch from the tail of the left eyebrow.  There is tenderness 
underneath and the shrapnel fragment can be palpated.  The 
scar on the left side of the mouth is macular 0.5 cm in 
diameter, it is about 3/4 of an inch from the left angle of the 
mouth.  The scar on the left side of the mouth is 
asymptomatic.  Other than the slight indentation on the left 
upper eyebrow, the scars are not ulcerated, depressed, 
elevated, disfigured, or have any underlying tissue loss.  

The VA eye compensation examination in July 2001 revealed 
that the veteran reported pain when his eyelashes turn in.  
The veteran also reported that eye will get infected if lash 
is not removed promptly.  The veteran occasionally has 
blurred vision as a result of his blood sugar fluctuations.  
The veteran usually has to seek outside medical treatment 
once monthly to have his eye lashes removed.  The examiner 
diagnosed the veteran with trichiasis secondary to laceration 
of eyelid which causes corneal abrasions and increases the 
risk of infection.        

Under the old criteria the recent examination seems to 
indicate only slight disfigurement not moderate 
disfigurement.  Under the old criteria for Diagnostic Code 
7800, the veteran would only receive a noncompensable rating.  
Under the new criteria for Diagnostic Code 7800, the only 
characteristic of disfigurement that applies is possible 
surface contour of scar elevated or depressed on palpation.  
38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2004).  At 
most this would allow the veteran a 10 percent rating under 
the new criteria.     
  
The only other Diagnostic Code applicable to the scars in 
this case is Code 7804 under both the old and new criteria.  
Under both the old and new criteria a 10 percent rating is 
available for superficial scars that are painful on 
examination.  The scar near the left temple is tender upon 
examination and the veteran would be entitled to a 10 percent 
rating under either the old or new criteria.  

The veteran is not entitled to any more than a 10 percent 
rating under either the old or new criteria for scars.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision. 
  
However, the Board believes that there is a question as to 
whether the veteran's diagnosis of trichiasis which causes 
his eyelashes to turn inward entitles him to a separate 
rating under Diagnostic Code 6021for entropion.  Trichiasis 
is defined as ingrowing eyelashes.  The definition of 
entropion appears to include the turning inward or the margin 
of the eyelid.  Dorland's Medical Dictionary, 27th Ed., p. 
562 (1988).  Although the Board recognizes that perhaps there 
is some medical distinction between the two definitions, it 
appears from the clinical records that the left eyelid 
effectively turns inward.  As such the Board finds that under 
Code 6021 a separate 10 percent rating is warranted for 
unilateral entropion.  A higher rating for unilateral 
entropion is not provided for under applicable diagnostic 
criteria. 




ORDER

Entitlement to a 70 percent rating for the veteran's service-
connected dysthymic disorder with PTSD is warranted.  
Entitlement to a separate 10 percent rating for the veteran's 
service-connected left eyelid trichiasis is warranted.  To 
this extent the appeal is granted.

Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected scars, shell fragment wound, left 
face, head, including scar over eyelid, is not warranted.  To 
this extent the appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



